In a proceeding to determine custody of the parties’ minor children, the appeal is from an order of the Family Court, Westchester County, dated July 10, 1975, which, after a hearing, inter alia, awarded custody to the petitioner father. Order affirmed, without costs or disbursements. On the record, appellant’s assumption that the Family Court based its award of custody to the father solely on the confidential reports and other documentation which were received by the court pursuant to stipulation is unwarranted. The trial court announced its decision at the conclusion of a hearing at which it heard the testimony of the parties, of the older daughter, and of numerous witnesses, including friends and neighbors of the parties and the children’s physician. The Family Court’s failure to make findings is not a fatal defect. Where the record in a nonjury case is complete, we may provide the findings which the record permits (Keklak v Keklak, 49 AD2d 926). There is ample support in the record for a finding that it is in the best interests of the children that custody be placed in the father. In these cases, the decision of the nisi prius court is entitled to the greatest respect (Matter of Irene O., 38 NY2d 776). Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.